 Case 2:20-cv-00160-RJJ-MV ECF No. 23, PageID.141 Filed 03/01/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


ROBERT SANGO,

                Plaintiff,
                                                                CASE No. 2:20-cv-160
v.
                                                                HON. ROBERT J. JONKER
MICHAEL EUBANKS, et al.,

                Defendants.

_______________________________/

                                               ORDER

        Plaintiff filed this prisoner civil rights alleging that one or more prison guards retaliated

against him because of his grievances and other complaints that MDOC personnel failed to follow

COVID-19 safety guidelines. The alleged retaliation included general harassment of prisoners and

a strict “letter of the law” enforcement policy against prisoners. This, in turn, allegedly upset

prisoners “to the point of bloodshed.” According to plaintiff, that is when the defendants tried to

channel that hostility against him by inciting the other prisoners to hurt him. In particular, plaintiff

says the guards falsely and publicly accused him in the weight room of “fondl[ing] little girls” in

an effort to foster ill will against plaintiff. In addition, plaintiff says defendant Eubanks told

prisoners the general harassment and enforcement climate would ease if the prisoners physically

hurt or eliminated plaintiff, again in an effort to incite physical violence against plaintiff.

        Prisoner civil rights actions are subject to the IFP and screening provisions of 28 U.S.C.

§§ 1915, 1915A. The Court applied those provisions and decided to grant plaintiff IFP

status. (ECF No. 4). Plaintiff obtained this status even though he has accumulated more than the

three strikes that would normally disqualify him from IFP status. The Court’s Order reflects its
    Case 2:20-cv-00160-RJJ-MV ECF No. 23, PageID.142 Filed 03/01/21 Page 2 of 4




initial conclusion at the screening stage that plaintiff’s allegations were sufficient to satisfy the

imminent danger exception to the three strikes rule. 28 U.S.C. § 1915(g). The IFP Order does not

itself recite this conclusion, however. And so defendants filed a Motion to Dismiss and Revoke

the IFP status based on the defense argument that plaintiff’s allegations do not satisfy the imminent

danger standard. (ECF No. 12, 13).1

         After considering the defense motion and plaintiff’s response, the Magistrate Judge filed a

Report and Recommendation that this Court grant the defense motion. (ECF No. 18). In

particular, the Magistrate Judge concluded that plaintiff’s allegations really amounted to no more

than general harassment that did not rise to the level of creating an imminent danger. Plaintiff

objected that the Magistrate Judge overlooked his specific allegations that the defendants were

attempting to incite prisoner violence against plaintiff in retaliation for plaintiff’s grievances about

the COVID-19 safety. (ECF No. 19). Plaintiff also pointed out that an Order recently filed by

Magistrate Judge Berens in another of his cases2 found similar incitement allegations sufficient to

deny a defense motion for revocation of IFP status.

         Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions

of a Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate

judge’s recommendation unless, on de novo reconsideration, he or she finds it justified.” 12

WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE AND PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:




1
  If the defense is correct that the Court should not have granted plaintiff IFP status in the case,
this Court would not normally dismiss the action before giving plaintiff an opportunity to pay the
full filing fee and proceed with the case. If plaintiff failed to do so, the case would be dismissed
at that time for failure to prosecute.
2
  The case is Sango v. Kennsey, Case No. 1:19-cv-1047 (W.D. Mich. filed Dec. 13, 2019). The
relevant Order is ECF No. 23 in that case.
                                                   2
    Case 2:20-cv-00160-RJJ-MV ECF No. 23, PageID.143 Filed 03/01/21 Page 3 of 4




                [t]he district judge must determine de novo any part of the
                magistrate judge’s disposition that has been properly objected to.
                The district judge may accept, reject, or modify the recommended
                disposition; receive further evidence; or return the matter to the
                magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. After de novo review, the Court

concludes that plaintiff’s allegations, at least viewed through the isolated lens of the four corners

of the Complaint in this case, are sufficient to satisfy the imminent danger exception. 3 The Court

therefore rejects the Magistrate Judge’s Report and Recommendation to the contrary and denies

the defense motion.4

         The Court understands the concerns of the defense and the Magistrate Judge. Plaintiff

Sango has been an unusually active litigant in this Court. By last count, he has filed 56 cases in

this Court. He has accumulated more than three strikes. He has been denied IFP status about 20

times based on the three strikes rule. And he is intelligent and literate enough to understand that



3
  Plaintiff has at least three other cases filed in this Court that raise almost identical incitement
allegations. See Sango v. Fleury, Case No. 2:20-cv-186 (W.D. Mich. filed Sept. 25, 2020); Sango
v. Fleury, Case No. 2:20-cv-187 (W.D. Mich. filed Sept. 28, 2020); and Sango v. Hubble,
2:20-cv-193 (W.D. Mich. filed Sept. 28, 2020). Plaintiff originally made the incitement allegations
in this case on August 26, 2020. The later allegations were made on September 22 and 24,
2020. More than six months have elapsed, and nothing has evidently come of the alleged
incitement. At some point, the combined record and passage of time may undermine the
allegations of imminent danger and call for a different result. Even if that happens, the best way
to deal with the issue may be by imposing appropriate sanctions in retrospect rather than by
applying too high an imminent danger bar at the outset. See, e.g., Molly Guptill Manning, Trouble
Counting to Three: Circuit Splits and Confusion in Interpreting The Prison Litigation Reform Act’s
‘Three Strikes Rule,’ 28 U.S.C. § 1915(G), 28 CORNELL J. OF LAW & PUB. POL’Y 207, 238-40
(2018).
4
  The defendants have also filed a Motion to Dismiss based on lack of exhaustion. (ECF No. 16).
That remains under consideration by the Magistrate Judge.
                                                 3
 Case 2:20-cv-00160-RJJ-MV ECF No. 23, PageID.144 Filed 03/01/21 Page 4 of 4




his only way around the three strikes bar is to package his retaliation theories with allegations

sufficient to clear the imminent danger threshold. The time the Court must spend on plaintiff’s

cases means less time for the Court to spend on other matters, including other prisoner civil rights

cases that may present allegations of imminent danger that seem more pressing than those in this

case. These are real concerns that go to the heart of what Congress was trying to address in the

PLRA.

         On balance, though, once the Court makes an initial decision on screening to confer IFP

status, revisiting the IFP decision on a fresh defense motion adds to the problems of delay and

distraction. This is particularly true where the defense believes it has another independently

sufficient basis for dismissal, such as the exhaustion motion filed by the defense in this case. And,

of course, when it comes to addressing allegations of incitement to violence, it is better to err on

the side of caution that might prevent an actual attack. Retrospective sanctions for ultimately

unsubstantiated allegations—especially if repeated in multiple separate actions—provides a more

prudent course.

         Accordingly, the Court rejects the Report and Recommendation of the Magistrate Judge

on the defense motion to revoke IFP status. (ECF No. 18). The defense motion (ECF No. 12) is

DENIED. This is without prejudice to any sanction the Court may find appropriate if the

allegations of imminent danger are ultimately unsubstantiated.

         IT IS SO ORDERED.



Dated:      March 1, 2021                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
